Citation Nr: 1644668	
Decision Date: 11/28/16    Archive Date: 12/09/16

DOCKET NO.  13-11 261	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for an earache disability.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for a bilateral knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active duty from May 1972 to May 1977.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  This matter was remanded in November 2015 for further development.  

The Board also remanded the issues of entitlement to service connection for tinnitus and a bilateral ankle disability.  By way of a January 2016 rating decision, the RO granted service connection for tinnitus and shin splints (claimed as ankle disabilities).  The grant of service constitutes a complete grant of the claims.  Consequently, they are not before the Board.  

The Veteran presented testimony at a Board hearing in June 2015.  A transcript of the hearing is associated with the Veteran's claims folder. 

The issue of entitlement to service connection for a bilateral knee disability are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The weight of the evidence is against a finding that an earache disability had its onset during the Veteran's active service or for many years after service, or is otherwise related to service. 

2.  The weight of the evidence is against a finding that a bilateral hearing loss disability had its onset during the Veteran's active service or for many years after service, or is otherwise related to service. 


CONCLUSIONS OF LAW

1.  The criteria for an award of service connection for an earache disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.6, 3.159, 3.303, 3.307, 3.309 (2015).

2.  The criteria for an award of service connection for a bilateral hearing loss  disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.6, 3.159, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

In an April 2011 letter, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2014) and 38 C.F.R. § 3.159(b) (2015).  The RO notified the Veteran of: information and evidence necessary to substantiate the claim; information and evidence that VA would seek to provide; and information and evidence that he was expected to provide.  The Veteran was informed of the process by which initial disability ratings and effective dates are assigned, as required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The "duty to assist" contemplates that VA will help a claimant obtain records relevant to the claim, whether or not the records are in Federal custody, and that VA will provide a medical examination when necessary to make a decision on the claim.  38 C.F.R. § 3.159 (2015).  VA has done everything reasonably possible to assist the Veteran with respect to the claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2014) and 38 C.F.R. § 3.159(c) (2015).  Relevant service treatment and other medical records have been associated with the claims file.  The Veteran was given a VA examination in April 2016, which is fully adequate.  The examiner reviewed the claims file in conjunction with the examination, and addressed all relevant issues.  The duties to notify and to assist have been met.  

Further regarding the duty to assist, the United States Court of Appeals for Veterans Claims (Court) has held that that provisions of 38 C.F.R. § 3.103(c)(2) impose two distinct duties on VA employees, including Board personnel, in conducting hearings:  The duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).

At the Veteran's hearing, the undersigned identified the issues, sought information as to treatment to determine whether all relevant records had been obtained, and sought information as to any changes in the disability since the last examination. Ultimately the claim was remanded for a new examination.  The Board thereby met the duties imposed by 38 C.F.R. § 3.103(c)(2) as interpreted in Bryant. 

For the foregoing reasons, no further development is required to comply with the duty to notify or assist with respect to the issues being finally adjudicated at this time.

Service connection

Earache disability 

At the Veteran's June 2015 Board hearing, he testified that he gets earaches all the time.  He stated that while he was in service, he would get earaches at least once per month.  They would last for 3-4 days.  He further stated that these earaches were in response to loud noises.  Specifically, he mentioned being in close proximity to an explosion in Germany.  The Veteran stated that he began receiving treatment for earaches in the 1970s.  He stated that he would get drops and put cotton in his ear.  He also stated that his doctors have told him that his eardrums were ruptured, and the only incident that could explain it was an in-service explosion.  He also said that a doctor told him that it was most likely from the explosion and from being around heavy equipment for so long.  The doctor would not put that in writing.  The Veteran stated that he currently receives treatment at the VA (VBMS, Hearing Transcript, pgs. 15-18).  

The service treatment records reflect that in May 1974, the Veteran was provided with ear plugs (VBMS, 4/22/15, STRs #1, p. 5).  There were no ear complaints at that time.  He also underwent an audiogram in August 1974.  Hearing was within normal limits (VBMS, 4/22/15, STRs #2, p.).  The Veteran's separation examination yielded normal findings; and the Veteran stated that he "was in good health." (VBMS, 4/22/15, STRs #1, pgs. 35-36).  

A June 2005 treatment report reflects that the Veteran sought treatment for ringing in his ears.  He reported that the tinnitus (which has since been service-connected) began during service, as a result of acoustic trauma.  The Veteran denied all other ear related complaints (VBMS, 9/16/05, p. 4).

A December 2009 outpatient treatment report reflects that the Veteran sought treatment for left ear pain when inserting his hearing aids.  He reported that he sometimes would take out his hearing aids because the pain hurt so much.  He reported that it also hurt when cold air blew in them.  He had no otorrhea, true vertigo, changes in hearing loss, or an increase in tinnitus.  On examination, he had small, white, swelling on the right anterior-superior external auditory canal.  The tympanic membrane was clear and mobile with insufflation on the right.  The left side had a little more of a pedunculated-appearing white swelling in the anterior-superior portion of the external auditory canal at the lateral border of the bony cartilaginous junction.  The tympanic membrane was clear and mobile with insufflation.  The examiner lightly touched the area and found it to be hard and exquisitely tender.  The Veteran was assessed with osteoma of the left external auditory canal, and a much smaller one on the right side (VBMS, 4/11/11, p. 24).

The Veteran underwent a VA examination in April 2016.  The examiner reviewed the claims file in conjunction with the examination.  Examination of the external ears, ear canals, tympanic membranes, and gait was all normal.  The examiner did not render any diagnosis.  He submitted an April 2016 VA addendum in which he stated that it was less likely than not that the Veteran's earaches were due to service.  His rationale was that the service treatment records were limited, and that his audiogram at discharge was unremarkable.    

Analysis

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) a causal connection between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

In this case, it is not entirely clear that the Veteran has established any of the three elements of service connection.  With respect to the question of current disability, although he was diagnosed with osteomas in December 2009, there has been no further treatment found in the VA outpatient treatment records.  Additionally, the Veteran underwent a VA examination in April 2016, and the examination yielded normal findings.  The Board recognizes the Veteran's subjective complaints of pain.  However, symptoms alone (such as pain), without a finding of an underlying disorder, cannot be service-connected.  See Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  

It is not clear that the Veteran has a separate ear disability manifested by earaches.  In fact, in June 2005, the Veteran specifically stated that he had no ear complaints in addition to tinnitus and hearing loss. 

With regard to the second element of service connection, the Board notes that the service treatment records fail to reflect any findings attributed to earaches.  However, the Board finds the Veteran competent to report his in-service symptoms of earaches.  Moreover, the circumstances in which he believes they arose, in connection with his proximity to an explosion, is consistent with the circumstances of his service.  Consequently, in giving the benefit of the doubt to the Veteran, the Board finds that the Veteran has satisfied the second element of service connection.    

Finally, with regard to the third element of service connection, the Board finds that the Veteran's claim falls short.  At the Veteran's Board hearing, the Veteran stated that he has had earaches ever since his close proximity to the explosion in Germany.  He is considered competent to report the observable manifestations of his claimed disability.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) ("ringing in the ears is capable of lay observation"); Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (lay testimony iterating knowledge and personal observations of witness are competent to prove that claimant exhibited certain symptoms at particular time following service). 

At the outset, the Board notes the gap of more than 3 decades between the Veteran's separation from service (May 1977) and the first documented treatment for earaches (December 2009).  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (a significant lapse in time between service and post-service medical treatment may be considered as part of the analysis of a service connection claim.  However, such absence of documented treatment, in and of itself, is not a basis for discrediting his lay statements of continuity.  Buchanan v. Nicholson, 451 F.3d 1331  (Fed. Cir. 2006).  Thus, the Board must consider the totality of the record, and not just the absence of clinical treatment, in weighing the Veteran's statements asserting continuity of symptomatology.

In this case, the Veteran's assertions are somewhat inconsistent.  It is noted that, upon seeking treatment in June 2005, he reported tinnitus and hearing loss.  However, he denied any other ear related complaints.  Additionally, when he sought treatment in December 2009, he did not report ear pain since service.  Rather, he stated that he had ear pain associated with putting in his hearing aids.  Moreover, no earaches were shown on separation from service.

For the above reasons continuity of symptomatology is not demonstrated here, either by the clinical record or by the Veteran's own statements.  

As noted above, continuity of symptomatology has not been shown here.  However, if the competent medical evidence indicates that the current earaches are related to the Veteran's active service, then an award of service connection would be appropriate.  In this vein, the VA examiner in April 2016 was unable to conclude that the Veteran's earaches were at least as likely as not related to service because there was no evidence of earaches during service or at the time of the Veteran's separation from service.  The Board finds the opinion of the VA physician to be persuasive evidence.  Indeed, it was based on a review of the record and was offered following a physical evaluation of the Veteran.  Moreover, it was accompanied by a clear rationale and no other competent evidence of record refutes that opinion.  Moreover, to the extent that the examiner failed to expressly consider the lay statements of continuity of symptomatology, this is deemed harmless error because such lay statements have not been found credible, as discussed above.

The Veteran himself believes that his current earaches are related to service.  In this regard, although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011), as to the specific issue in this case, the etiology of the Veteran's earaches falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  In sum, his statements as to etiology in this case are not competent and therefore lack probative value.

As the preponderance of the evidence is against this claim, the benefit-of-the-doubt doctrine does not apply, and the claim for service connection for earaches must be denied.  See Gilbert v. Derwinski, 1 Vet. App 49 (1990).

Hearing loss

In the present case service connection is in effect for tinnitus due to in-service acoustic trauma.  As such, this element of the claim is established and no further discussion is required as to in-service incurrence.  The question for consideration is simply whether the currently established hearing loss (see January 2016 VA examination) is due to the in-service acoustic trauma.  

The Board finds after reviewing the record that the weight of the evidence is against the claim.  Initially, it is noted that, despite the conceded in-service acoustic trauma, there is no objective showing of hearing loss in the service treatment records.  Rather, all audiometric testing, to include that on separation, shows clinically normal hearing.  Hensley v. Brown, 5 Vet. App. 159 (1993).

The Board notes that hearing loss, as organic disease of the nervous system, is a chronic disease under 38 C.F.R. § 3.309(a).  However, presumptive service connection on this basis fails because there is no manifestation of hearing loss to a degree of 10 percent disabling in the first post-service year.  Indeed, there is no showing of any degree of hearing loss within this timeframe.

Nevertheless, as a chronic disease, hearing loss could still be service-connected based solely on evidence of continuity of symptomatology since service.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  At his hearing, he indicated that he had noticed his hearing loss while still in service, in connection with an explosion in Germany.  It is further noted that he is competent to report his observable hearing loss.  Layno v. Brown, 6 Vet. App. 465 (1994).  However, this evidence must be weighed in light of the record as a whole.  In this case, separation examination indicated normal auditory acuity, with no significant threshold shifts.  Thus, to the extent that the Veteran may have experienced a decrease in auditory acuity following the explosion in service, the weight of the evidence indicates that such condition resolved without residual prior to separation.  This outweighs his statements in the context of the instant claim with respect to continuity of symptomatology.  Therefore, service connection based on continuity of symptomatology is not warranted here. 

Moreover, the competent medical evidence is against a finding of service connection here.  In this regard, this claim was remanded in November 2015 so that the Veteran could undergo an audiologic examination.  The Veteran underwent such an examination in January 2016.  The examiner found it less likely than not that the Veteran's hearing loss was due to excessive noise exposure during service.  The Board finds the opinion of the VA physician to be probative.  Indeed, it was based on a review of the record and was offered following a physical evaluation of the Veteran.  Moreover, it was accompanied by a clear rationale and no other competent evidence of record refutes that opinion.  Moreover, to the extent that the examiner failed to expressly consider the lay statements of continuity of symptomatology, this is deemed harmless error because such lay statements have not been found credible, as discussed above.

The Veteran himself believes that his current hearing loss is related to service.  In this regard, although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011), as to the specific issue in this case, the etiology of the Veteran's hearing loss falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  In sum, his statements as to etiology in this case are not competent and therefore lack probative value.

As the preponderance of the evidence is against this claim, the benefit-of-the-doubt doctrine does not apply, and the claim for service connection for bilateral hearing loss must be denied.  See Gilbert v. Derwinski, 1 Vet. App 49 (1990).

 

ORDER

Entitlement to service connection for an earaches disability is denied.

Entitlement to service connection for bilateral hearing loss disability is denied.


						(CONTINUED ON NEXT PAGE)




REMAND

Knees

The Board remanded this claim in November 2015 so that the RO could obtain records from the Social Security Administration.  The Board notes that the RO complied in this regard.  However, the Board also instructed the RO that "If the claims remain denied, then the AMC should furnish the Veteran and his representative with a supplemental statement of the case, and afford a reasonable opportunity for response before returning the record to the Board for further review."  The Board notes that the RO issued a supplemental statement of the case, but (as the Veteran noted in his September 2016 Informal Hearing Presentation) it failed to include the issue of entitlement to service connection for a bilateral knee disability.  

The United States Court of Appeals for Veterans Claims (Court) in Stegall v. West, 11 Vet. App. 268 (1998) held that a remand by the Board confers on the Veteran, as a matter of law, the right to compliance with the remand orders.  It imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.

Accordingly, the case is REMANDED for the following action:

The AMC should review the expanded record and determine if the benefits sought can be granted.  If the claims remain denied, then the AMC should furnish the Veteran and his representative with a supplemental statement of the case, and afford a reasonable opportunity for response before returning the record to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


